*1430E. GRADY JOLLY, Circuit Judge,
dissenting:
A fair trial is fundamental. This trial was not fair. Even from the cold record, the prejudicial impact of the district court’s harsh statements and unwarranted interjections can be easily discerned: in this product liability death case, the jury returned a verdict of over $2 million in non-economic losses where there was no claim for punitive or pain and suffering damages. The bias against the defense exhibited by the judge throughout the trial was followed by a closing argument appealing to the jury’s prejudices against out-of-state corporations that callously make widows and orphans of Texas women and children. Such a trial atmosphere goes far toward explaining the excessive and unjustifiably penal character of the award.
I
The majority accurately cites some of the relevant portions of the trial transcript and accurately characterizes the standards we should use to evaluate the district court’s comments. This dissent therefore stems not from any quarrel with those standards, but from the belief that when the record in this case is judged by those standards, the verdict and judgment in this case, as a matter of simple justice, cannot stand.
The difficulty with this case is that “although there is no indication that the district judge was in fact biased, the jury could have easily concluded that the judge favored plaintiff’s position. A new trial is necessary.” Newman v. A.E. Staley Mfg. Co., 648 F.2d 330, 336 (5th Cir.1981). The impression of bias results from a series of remarks that characterize the whole record, not just from isolated comments.
In order to understand that the remarks I reproduce here related to critical issues, it is necessary to briefly state the issues and contentions that the defendant raised at trial. Mercury attempted to show that its engine was not unreasonably dangerous for lack of a kill switch, because kill switches are poor safety devices that create more risks than they prevent, and because kill switches, which require the operator to attach himself to the engine by a cord, are so cumbersome to use that engine owners would never accept them. Mercury also attempted to show that Reese was negligent because he put a more powerful engine on his boat than it was rated for, and because he drove the boat too fast in dangerous waters. Mercury had also hoped to show that it was not liable for failing to warn consumers about the need for a kill switch, because that responsibility belonged to the dealer. Finally, Mercury’s different theory about how the accident had happened seemed to suggest that the engine may not have struck Reese.
The first of the district court’s improper remarks occurred early in the trial, during cross-examination of the only eye-witness. The defense counsel asked, “You will agree the boat would go pretty fast in the current?”
The district court commented that “any damned fool would know that a boat went faster in the current.”
Defense counsel had not asked the only eyewitnesses if the boat would go faster in the current, but asked if it would go “pretty fast” in the current without the engine propelling it, suggesting that the engine may have been out of the water when the boat approached Reese. Defense counsel was attempting to impeach the testimony of the only eyewitness to the accident by using his prior deposition testimony. The witness avoided the question. Defense counsel may have been attempting to establish both that the boat was going “pretty fast” even though the engine may have been out of the water as the boat came back downstream, as a defense witness later testified, and that, in the interval before the boat returned, the eyewitness could not have seen all the events to which he testified because they would have happened too fast, as a defense witness later testified. Regardless of the value of that line of cross-examination, the district court injected itself into the case as a partisan. The district court not only cut off cross-examination of the only eyewitness on the cir*1431cumstances of the accident, but by its deprecating remarks conveyed to the jury that the plaintiffs’ version of the accident was as unquestionable as the fact that a boat goes faster in the current.
The district court next improperly added a comment that amounted to testimony for the plaintiffs. Defense counsel was suggesting by his cross-examination that Reese should have worn a life jacket because a life jacket would have kept him afloat. The trial judge, without any provocation, added his personal comment for all to hear: “It could keep you afloat face down, too.” There was no evidence to this effect anywhere in the record. Can the majority deny that such a comment on the evidence by the dominant figure in the courtroom destroys the impartial atmosphere that the parties are entitled to demand in our federal courts? In this trial, a crucial element of the defense was that the failure to wear a life preserver indicated a careless indifference to safety. Yet the comment gave the impression that the impartial judge clearly and unmistakably felt that there was no value to this critical contention.
Later in the trial, the district court plainly demonstrated its sympathy for the plaintiff-widow. The district court cut off cross-examination of the widow, already a sympathetic figure, by twice observing that she should not be imposed upon by these “unnecessary” questions counsel was asking.
The judge next implied that the deposition testimony of the mortician that defense counsel had just offered was of no value. Defense counsel was attempting to show that if Reese had sustained a serious head wound from the boat or engine, the mortician would have seen and remembered it, but the mortician had testified that he did not remember seeing such a wound. The district court judge commented, “With him seeing bodies every day you expect he would remember.” Defense counsel responded, “Are you asking me, Your Honor?” The judge added, “I am making a statement. ” Later, the district judge said to defense counsel, “I don’t appreciate your conduct in regard to insisting on this type of testimony because I don’t think you are giving the jury any information by which they can make a fact finding as to the injuries that the man had on his head.” The district court’s comments could hardly have been an attempt to move the trial along because they occurred after the defense had concluded its offer of the deposition. Instead, the district judge was injecting himself as a partisan, trying to devalue the mortician’s testimony.
Later in the trial, the district court, sua sponte, suggested in the presence of the jury that a defense witness was offering his testimony for some ulterior purpose, and suggested further that the witness was becoming an advocate in the case. The district judge made his comment after the witness had begun to explain his answer on a voir dire conducted to determine whether a videotaped reenactment should be admitted. The court said, “Well, you were trying to become an advocate, in the Court’s opinion. It makes the Court feel that you have a purpose in the manner in which you are testifying.” Regardless of the evidentiary issue, the district court’s reflections on the motives of the witness were unnecessary and certainly prejudicial to his credibility before the jury. Furthermore, it may well have appeared to the jury that the district court felt that Mercury’s defense could not be viewed as a reasonably objective presentation of the facts.
Finally, in an exchange reproduced in the majority opinion, the district court questioned the sincerity of defense counsel after defense counsel apologized for possibly exceeding his proper bounds in attempting to introduce the issue of dealer responsibility. The district court correctly prevented the introduction of such evidence to expedite the trial. Nevertheless, by suggesting before the jury that counsel was insincere and was deliberately attempting to obtain a mistrial, the district court went beyond merely precluding the introduction of evidence.
Eventually even the district court felt that a curative instruction was necessary, *1432but the “curative” instruction, supposedly intended to remedy prejudice created by the district court’s earlier comments, actually told the jury that the earlier comments were, in the light of defense counsel’s conduct, justified. In the instruction which is reproduced in the majority opinion, the district court defended the propriety of its actions as a reaction to the allegedly improper conduct of defense counsel. These comments would have served a useful purpose had they been addressed to defense counsel in camera. Addressed to the jury, they merely undermined that part of the instruction that did attempt to cure the prejudice.
We have noted in Dartez v. Fibreboard Corp., 765 F.2d 456, 471-73 (5th Cir.1985), that the trial judge’s comments are likely to carry a great deal of weight with the jury, and that he must therefore appear even-handed when he intervenes in a case. In Dartez, the same trial judge made remarks similar to those made in this case, remarks that the jury could have interpret-. ed as reflecting negatively on defense counsel’s abilities and motives. Id. at 473. As in this case, the judge apparently recognized that his remarks could have been prejudicial, and he gave essentially the same “curative” instruction that he gave here. In Dartez, we noted the ineffectiveness of the instruction:
Despite the admonishment in the instruction at the close of the case, these comments could be interpreted by the jury as attributing an unwarranted degree of incompetence and obfuscation of issues to defense counsel that could weigh against accepting the defense offered on behalf of their clients. Perhaps the recitation of these highlights will suffice to prevent any recurrence. (Emphasis added.)
Thus the majority here is at odds with our previous panel’s view that the similar instruction given here could eradicate the prejudice the judge’s partisan and sometimes hostile remarks created.
Besides the “curative” instruction, the majority also relies on the fact that defense counsel did not object to several of these remarks. Even if it is fair to hold counsel to the “plain error” standard in this case, given their experience with the judge it is understandable that the defense attorneys were reluctant to object and have their case and their representation further subjected to the court’s derision. Nevertheless, I believe that these remarks rise to the level of plain error.
Our circuit has required a new trial for remarks that were much less prejudicial than the remarks here. Newman, 648 F.2d at 335-36. In view of Newman, I am at a loss to see how the majority would deny a new trial on this record. The only possible difference by way of. mitigation between this case and Newman is that the court here did make an effort to assuage the prejudice by an instruction. This instruction, however, was clearly ineffective, as the Dartez panel concluded with respect to a similar instruction.
In my opinion, the numerous remarks and interjections of the district judge against one party and in favor of another, taken as a whole, demonstrated a prejudicial trial atmosphere that denied the defendant the impartial judge that our system of justice guarantees. “The influence of the trial judge on the jury is necessarily and properly of great weight and his lightest word or intimation is received with deference, and may prove controlling.” Newman, 648 F.2d at 334 (quoting Quercia v. United States, 289 U.S. 466, 53 S.Ct. 698, 77 L.Ed. 1321 (1933)). I respectfully dissent from the majority’s holding that it did not matter.
II
The plaintiffs’ closing argument reinforced the unfair prejudice to the defense created by the district court’s comments. Although the comments of plaintiffs’ counsel may not have been the most blatant “community conscience” appeal this circuit has ever had before it, they underscored the prejudice already created, and they further support the necessity of a new trial.
The plaintiffs’ closing argument was emotional and parochial. Counsel for *1433Reese’s father said of the family, “There is an empty chair in those folks’ home and it is going to be empty for the rest of their lives, and that empty place in their heart that is going to be empty the rest of their lives because of [sic] a man was injured, not because he didn’t have a life preserver on.” Continuing in the same vein, he said, “And it wouldn’t have mattered what he had on, and he could have had a raft tied to him and it wouldn’t have mattered because when that boat came over him he was gone, and this lawyer won’t tell you honestly what the facts are, but you have heard the evidence and____”
At this point, defense counsel objected to the statement that he would not state the facts honestly. The district court overruled the objection.
Counsel for Reese’s father continued, referring to defense counsel’s statement that he had only a few minutes to put together his closing argument.
Those guys are part of a dog and pony show that go around this State of Texas and go around this nation defending kill switch cases____ He knows every question he is going to ask everyone of those men [the defense witnesses] because they have rehearsed it and rehearsed it and rehearsed it.
And you have seen a production, Ladies and Gentlemen, and I want you to— You are going to decide this case and you are going to decide how many cases they are going to have to be presented around this country and how many widows there are going to be and how many orphans there are going to be and how many parents are going to lose their kids.
Defense counsel objected that this argument was outside the record, and the district court instructed the jury to ignore any arguments that went beyond the record.
Counsel for the rest of the Reese family did less to fan the prejudicial atmosphere, but he did make his contribution. First, he clearly pointed out that the designers of this engine all resided in Fond du Lac, Wisconsin, and asked rhetorically, “Where are they?” Then, he noted that Mercury had not advertised kill switches, nor, he claimed, advised customers about them even though one of the defense’s experts used one every day. Instead, he argued, Mercury’s response was,
And if an incident arose, get on the phone and get the expert team together and send them the depositions and they can read them while they are on the plane. That is what Mr. Langley told you, I got those depositions and I read them on the plane flying down. And we will send them to Austin and that is where one of them had them, and we will send them to San Antonio, and that is where another one had it, and we will send them to Beaumont, about this tragedy on the Neches River near the Evá-dale measuring station. And we will come up with something.
These arguments are similar to the “us-against-them” arguments condemned in Hall v. Freese, 735 F.2d 956, 960-62 (5th Cir.1984), and on which basis we reversed even though the defendant had not objected. They are improper “community conscience” arguments within the meaning of Westbrook v. General Tire and Rubber Co., 754 F.2d 1233, 1238-39, reh’g denied, 760 F.2d 269 (5th Cir.1985), which said:
Our condemnation of a “community conscience” argument is not limited to the use of those specific words; it extends to all impassioned and prejudicial pleas intended to invoke a sense of community loyalty, duty and expectation. Such appeals serve no proper purpose and carry the potential of substantial injustice when invoked against outsiders.
I believe that, despite the defendant’s failure to object, these arguments contributed to the substantial injustice done to the defendant and support reversal.
Ill
The prejudicial impact of the district court’s comments and the improper closing argument are clearly evident in the excessive verdict returned by the jury. At the *1434time of his death, Reese was thirty-eight years old and was earning $25,000. The jury awarded Reese’s widow $2 million, Reese’s daughters $425,000 each, and Reese’s father $50,000. The total for the family is $3 million. The court then reduced the awards by the twenty-five percent of the fault the jury attributed to Reese. The $3 million award includes no punitive damages nor damages for pain and suffering.
The plaintiffs’ economist testified as to four elements of damage: lost household services, lost love and affection, lost guidance and counsel, and lost earnings. He testified that the most concrete of the damages, the lost earnings, were $770,000. Under the method suggested in Culver v. Slater Boat Co., 722 F.2d 114 (5th Cir. 1983) (en banc), cert. denied, sub nom. St. Paul Fire & Marine Ins. Co. v. Culver, — U.S.-, 105 S.Ct. 90, 83 L.Ed.2d 37 (1984), and used by the economist here, the present discounted value of Reese’s earnings is only $514,000. This figure is calculated by using a three percent discount rate, estimating that Reese’s $26,0001 annual income would increase at the national average of one and one-half percent per year for the twenty-four years remaining in Reese’s working life, and subtracting nothing for income taxes or Reese’s personal living expenses. We are unable to determine the income tax adjustment the economist actually made, but if Reese’s annual income is reduced by a reasonable percentage for income taxes of fifteen percent, the personal living allowance of $5000 suggested in the economist’s testimony is deducted, and the economist’s estimated fringe benefit of fifteen percent of Reese’s salary is added, the present discounted value of Reese’s earnings is approximately $418,000. The figure the economist supplied for the present value of Reese’s lifetime earnings therefore is mystifying — by about $350,000.
To break out the non-economic losses represented in the jury award, we will assume that Reese provided ten hours of household services per week, and that the jury agreed with the economist’s suggested figures for lost earnings and lost household services; we are then left with non-economic damages of $2,166,000 for the family for loss of love and affection, guidance and counsel.
The support in the record for this extravagant award for intangible losses, besides the witnesses’ praise for Reese’s character, again came from the economist. I am astonished by his testimony — naively so, I suppose. He testified that one could estimate the loss of love and affection by noting the benefits provided by love and affection and by using the hourly rate- for services that would provide similar benefits. He testified that the average earnings of clergy, psychiatrists, social workers and counselors produced a rate of $9.50 per hour when averaged together. One hour of these services per day for the rest of Reese’s life, when valued at this rate and adjusted for inflation, would produce a present value of $128,000 discounted over Reese’s lifetime. Using a similar method, he testified that the value of one hour of guidance and counsel per day until their maturity would be $104,000 for Carolyn Reese and $183,000 for Jennifer Reese.
Stay with me. We are only beginning. The economist then testified that the value of sixteen hours per day of Reese’s love and affection every day for the rest of his life would be about $2 million for each of the individual survivors, except in the case of Eli Reese, who had a shorter life expectancy. This figure simply represents one hour’s value multiplied by sixteen hours per day discounted over the rest of Reese’s life. Since the economist seems to have noticed that Reese would need eight hours sleep a day in order to have the energy to provide sixteen hours of professional quality love and affection to four people every *1435day for thirty-six years, I suggest that the economist has overlooked the fact that in any one day Reese lived only twenty-four hours. The economist somehow figured that, within the sixteen hours of providing love and affection at a rate based on professional salaries, Reese could have squeezed in eight hours of work to justify the loss of earnings award. Fitting the damages into an ordinary day gets even tighter, however, when the economist must squeeze into the sixteen hours of work per day, another ten hours per week of household services and another hour per day of guidance and counsel — thirty-four-and-one-half hours stuffed into our twenty-four-hour day.
This circuit has already questioned this type of “unit of time” testimony to establish other intangible, non-economic damages such as pain and suffering. West-brook, 754 F.2d at 1239-40. I must note, however, that the district court suitably cautioned the jury that love and affection were not susceptible to precise measurement. Even with such an instruction, this sort of testimony should be highly suspect as a basis for the damages awarded here.2 When the suspect nature of the “unit of time” testimony for intangible damages is coupled with the internal incoherence of the economist’s testimony, there is little doubt that the damages here are insupportable.
We proceed further. The economist’s testimony assumed that somehow Reese would provide sixteen hours of love and affection every day simultaneously for thirty-six years to his wife and two daughters, and to his father for the rest of his father’s life expectancy. Since the testimony is based upon the economic hypothesis that Reese’s time was worth the same amount as a professional would receive to provide the same benefits, one must assume that the economist’s testimony supposed that all four family members would be in the same place every day for sixteen hours where, as in the case of the paid professional, they could simultaneously benefit from his presence. This implicit assumption is bizarre. Eli Reese already lives separately, and Reese’s daughters, before thirty-six years have passed, will most likely leave home, not to mention that Reese must work, sleep and perform normal chores.
Let me try to make some sense of this hypothesis if the majority insists on accepting it as a basis for recovery for non-economic losses. Assuming, though in fact it would hardly be the case, that Reese had eight hours a day to give to his family as a whole for every day that remained in his life, the loss of love and affection at $128,-000 per hour (present value of one hour each day for the rest of his lifetime) would be slightly more than $1 million, not the $2 million remaining in the non-economic portion of the award. Subtracting the economist’s suggested amounts for guidance and counsel, we are still left with about $850,-000 unaccounted for.
This evidence cannot justify $3 million for the family, even under its own highly dubious terms. Nor can any other evidence. Undoubtedly, Wade Reese was a fine man. Three million dollars will not replace him; $300 million would not replace him. Despite the Reese family’s undeniable loss, this award far surpasses the maximum recovery that should be allowed on these facts, and it is “entirely disproportionate to the injury ... so large as to ‘shock the judicial conscience,’ so exaggerated as to indicate ‘bias, passion, prejudice, corruption or other improper motive.’ ” Caldarera v. Eastern Airlines, Inc., 705 F.2d 778, 784 (5th Cir.1983) (footnotes omitted).
CONCLUSION
I respectfully submit that if we truly believe that the federal courts are a forum where litigants may expect impartial, objective, fair and just proceedings, this case must be reversed. Although the trial judge who conducted this case is a judge with the highest reputation for integrity *1436and hard work, his comments in this case created an atmosphere that severly and unfairly prejudiced the defendants. The trial that they experienced was anything but impartial.
Furthermore, the arguments of plaintiffs’ counsel were irrelevant, demagogic and inflammatory. This trial was a failure in the quest for a truthful and fair verdict. The verdict is the final proof that the conduct of this trial resulted in inexcusable prejudice to the defendant.
How the majority can let this verdict stand, a verdict that awards in excess of $2 million for non-economic losses, I cannot understand. Because I cannot understand, I respectfully dissent.

. The economist testified that Reese’s $25,000 income at the date of his death would have increased to $26,000 by the next year.


. The Westbrook court noted that a "unit of time” argument was not reversible error per se, but also concluded that it helped establish that the damages were excessive.